UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2008 SP ACQUISITION HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-142696 20-8523583 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 590 Madison Avenue, 32nd Floor New York, NY 10022 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 520-2300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 30, 2008, SP Acquisition Holdings, Inc. (the “Company”) issued a press release informing investors of where the assets are being held in trust by the Company and the nature of the investments.The Company voluntarily issued the press release to allay the fears of investors given the instability in the market.The filing of the press release in no way obligates the Company to update this information on any periodic basis. Item 9.01.Statements and Exhibits. (d)Exhibits. Exhibit Number Exhibit 99.1 Press release dated September 30, 2008 entitled “SP Acquisition Holdings, Inc. Announces Trust Investment Details” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: October 7, 2008 SP Acquisition Holdings, Inc. By: /s/ Warren G. Lichtenstein Warren G. Lichtenstein Chairman of the Board, President and Chief Executive Officer EXHIBIT
